                 Case 3:19-mj-00113     Document 1    Filed 06/18/19     Page 1 of 22
                                                                       3:19-MJ-113

 AO 91 (Rev. 11/11) Criminal Com laint            AUSA Sean Fr
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
                                                                                  Ffll22 2019
 UNITED STATES OF AMERICA                                                    MAGISTR'I\ ~
                                                   CASE NUMBER:             SHEILA Mri'ff: JUDGE
                                                                                    . FINNEGAN
                     v.
                                                   UNDER SEAL
 MINGHAN CHEN
                                                                  19CR
                                                                  MAGISTRATE JUDGE Ff~N'EGAN
                                    CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best ofmy knowledge
and belief.
From on or about February 2017 to on or about October 2018, at Chicago, in the Northern District
of Illinois, Eastern Division, and elsewhere, the defendants violated:
     Code Section                               Offense Description
     Title 18, United States Code, Section    Conspiracy to commit money laundering
     1956(h)
    This criminal complaint is based upon these facts:
    _x_ Continued on the attached sheet.

                                                     STEFANIE MOTON
                                                     Special    Agent,    Homeland        Security
                                                     Investigations (HSI)
                                                          -:5/41 }f'
                                                                            ~
Sworn to before me and signed in my presence.

Date: February 22, 2019
                                                                 Judge's signature

City and state: Chicago, Illinois                SHEILA FINNEGAN, U.S. Magistrate Judge
                                                          Printed name and Title
            Case 3:19-mj-00113      Document 1     Filed 06/18/19   Page 2 of 22




 UNITED STATES DISTRICT COURT
                                              88
 NORTHERN DISTRICT OF ILLINOIS

                                       AFFIDAVIT

       I, STEFANIE MOTON, being duly sworn, state as follows:

A.     PRELIMINARY MATTERS

       1.     I am a Special Agent with the Homeland Security Investigations (HSI)

and have been so employed since approximately June 2010. As part of my duties, I

investigate criminal violations relating to narcotics trafficking and money laundering

offenses, including criminal violations of the Federal Controlled Substance and

Money Laundering laws. I have received training in and have experience

investigating violations of federal narcotics and money laundering laws including,

but not limited to, Title 21, United States Code, Sections 841, 843, 846, 952, 959, and

963, and Title 18, United States Code, Section 1956.

      2.      This affidavit is submitted in support of a criminal complaint alleging

that MINGHAN CHEN has violated Title 18, United States Code, Section 1956(h).

Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint charging CHEN with conspiracy to

commit money laundering, I have not included each and every fact known to me

concerning this investigation.      I have set forth only the facts that I believe are

necessary to establish probable cause to believe that the defendant committed the

offense alleged in the complaint.
            Case 3:19-mj-00113    Document 1    Filed 06/18/19   Page 3 of 22




       3.     The information set forth in this Affidavit is based upon my

participation in this investigation, interviews of witnesses, information received from

other law enforcement agents, review of court-authorized intercepts, consensual

recordings, and other relevant documents, and my experience and training. Because

of the limited purpose of this Affidavit, I have not included all of the facts known to

me or other law enforcement officers about the investigation.

      4.      This Affidavit contains summaries of court-authorized intercepts and

consensually recorded conversations. These summaries may not include references

to all the topics covered during the course of the conversations. In addition, the

summaries may not include references to all statements made by the speakers on the

topics that are mentioned. Some of the summaries contained herein are based on

English translations of Chinese conversations. The translations ofWeChat messages

are preliminary, not final. Unless otherwise noted, all WeChat messages are listed

in Central Standard Time (CST). In some instances, where a party to the conversation

is speaking in code, my understanding of the meaning of certain words or phrases in

a recorded communication is included in the summary in brackets.                   My

understanding is based on my training and experience, my involvement in this

particular investigation (including witness interviews, my review of intercepted

communications, physical surveillance, money seizures, and my review of bank

records), and my conversations with other agents involved in this investigation.

      5.      This investigation is ongoing; several targets have not yet been charged,

and some remain unidentified. To prevent alerting certain targets that they are




                                           2
            Case 3:19-mj-00113     Document 1     Filed 06/18/19   Page 4 of 22




under investigation, which may cause them to flee, destroy evidence, or otherwise

compromise the ongoing investigation, throughout this Affidavit I use general

monikers to refer to uncharged and/or unidentified targets, as well as substitute (and

simplified) Blackberry PIN numbers.

B.     BACKGROUND ON MONEY LAUNDERING

       6.     I am aware there are numerous money laundering and drug trafficking

organizations ("MLDTO") operating in the country of Mexico. Examples of some of

these MLDTOs are the Sinaloa Cartel, Beltran-Leyva Cartel, La Familia

Michoacana, the Gulf Cartel, and the Cartel de Jalisco Nueva Generation (CJNG).

As a general rule, these Mexico-based MLDTO's purchase South American processed

cocaine, which is transshipped through Mexico and smuggled into the United States.

These MLDTO's also grow, cultivate, cook and process heroin, methamphetamine,

and marijuana in Mexico and subsequently smuggle the controlled substances into

the United States for resale. The sale of these controlled substances in the United

States generates substantial cash proceeds for the MLDTOs, which cash represents

the cost of goods sold and illegal profits.

       7.     I am also aware that after sale of the controlled substances, the proceeds

from the sales must be collected, counted, packaged and delivered in some fashion to

the MLDTOs. These funds may represent the cost of goods sold and illegal profits.

At times, both the cost of goods sold and profits are laundered directly into Mexico.

This can occur through a technique known as bulk cash smuggling.             Bulk cash

smuggling consists of concealing and exporting large sums of United States currency




                                              3
           Case 3:19-mj-00113    Document 1     Filed 06/18/19   Page 5 of 22




("USC") without declaring the funds at the United States border. Transportation of

bulk USC may be accomplished via semi-trailers, automobiles, airplanes, trains, and

commercial bus lines. One disadvantage of bulk cash smuggling is the risk of

transporting large sums of cash through the United States and onward to Mexico.

The loads of USC are susceptible to theft or interdiction by law enforcement. An

additional disadvantage to bulk cash smuggling is the resulting accumulation oflarge

quantities of USC in Mexico by the MLDTOs, which is becoming increasingly difficult

for MLDTOs to integrate into the Mexican financial system.

      8.     To circumvent the risks of bulk cash smuggling, MLDTOs frequently

utilize U.S.-based banks and businesses to launder narcotics proceeds. The USC is

either directly wire transferred to Mexican-based bank accounts after being deposited

into U.S. bank accounts, or the funds are integrated into the United States financial

system through a more elaborate money laundering scheme known as "trade based

money laundering." These services are provided to the MLDTOs by brokers, typically

based in Mexico, who have the contacts needed to accept large sums of USC and cause

those funds to be deposited into a U.S.-based bank account.

      9.     One of the most common practices for an MLDTO-associated broker to

collect USC in the United States is through a "money pickup." In a typical money

pickup, the MLDTO-associated broker arranges for a U.S.-based co-conspirator (the

"money laundering (ML) courier") to meet an individual in possession of a large

quantity of cash narcotics proceeds (the "drug trafficking (DT) courier"). As discussed

further below, to arrange the meeting, the ML courier typically provides the MLDTO-




                                          4
            Case 3:19-mj-00113       Document 1   Filed 06/18/19   Page 6 of 22




associated broker a telephone number, a code phrase or name, and the serial number

of a dollar bill in the ML courier's possession. This serial number is used as an

identifier for the specific money laundering transaction at issue (MLDTO-associated

brokers often simultaneously handle multiple money laundering contracts), and later

functions as a receipt issued by the ML courier to the DT courier to prove the money

pickup has been completed. The MLDTO-associated broker· then passes this

information to the MLDTO drug trafficker client, who in turn passes it to the

affiliated U.S.-based DT courier. The DT courier then uses the phone number to

contact the ML courier and arrange a physical meeting in the United States at which

the DT courier transfers the narcotics proceeds to the ML courier. During this initial

contact, the DT courier will address the ML courier by his/her code name, and/or use

the code phrase to confirm the DT courier's identity and give the serial number to

identify the specific transaction.

      10.     After the DT and ML couriers make contact, typically they agree upon

a public place at which to meet and conduct the exchange of the cash narcotics

proceeds.    Utilizing a public place, such as a hotel lobby, allows the parties to

maintain a degree of anonymity, which reduces the risk of theft and risk of

cooperation with law enforcement if one party is subsequently arrested. After a

location is agreed upon, the DT courier meets with the ML courier and delivers the

bulk USC. Typically, the ML courier then passes the dollar bill with the previously

provided serial number to the DT courier as a "receipt" for the money transfer. The

USC is frequently transported in large bags and suitcases to conceal the contents.




                                            5
             Case 3:19-mj-00113    Document 1   Filed 06/18/19   Page 7 of 22




       11.     Upon completion of the money pickup, the MLDTO-associated broker

typically assumes responsibility for the cash to the MLDTO if it is lost, stolen, or

seized prior to delivery to the MLDTO. As such, the MLDTO-associated money

broker will generally seek to have the cash deposited into a U.S. bank account as soon

as possible. Generally, bulk cash narcotics proceeds are deposited into the banking

system in one of two ways, both of which are designed to conceal the illicit source of

the funds.     The first is through structured deposits, meaning a bulk cash sum is

broken down into several deposits of under $10,000 to avoid bank reporting

requirements.      The second is through "trade-based money laundering," in which

narcotics proceeds are used to purchase legitimate goods or services and enter the

banking system concealed as the proceeds of lawful business.         On occasion, the

MLDTO-associated money broker will require the ML courier to provide copies of

deposit tickets or wire instructions as proof of the deposit or wire transfer of the

funds. At times, this information is provided to the MLDTO to confirm that the illegal

proceeds were received and deposited, or wire transferred. Ultimately, after entering

the banking system, the funds are remitted to accounts in Mexico controlled by

MLDTO-associated brokers, who withdraw the funds and deliver them to their drug

trafficker clients in Mexico.     The MLDTO typically pays the MLDTO-associated

brokers and his/her couriers through a percentage fee of the total amount laundered

per transaction.




                                          6
             Case 3:19-mj-00113    Document 1     Filed 06/18/19   Page 8 of 22




C.     FACTS ESTABLISHING PROBABLE CAUSE

       12.     Since in or around January 2017, the government has investigated a

network of Chinese money brokers based in Mexico who regularly contract with DTOs

to pick up and launder bulk quantities of narcotics proceeds in the United States, and

launder the funds through trade based money laundering involving Chinese bank

accounts     and businesses.      The investigation has     involved court-authorized

interceptions, debriefs of multiple confidential informants, physical surveillance in

the United States and Mexico, multiple court-authorized searches, and the seizure of

approximately $4.5 million in suspected narcotics proceeds.

       13.     Agents have identified MINGHAN CHEN as a Mexico-based broker who

facilitates the pickup and laundering of narcotics proceeds in Chicago and elsewhere.

As set out below, in February 2017 and October 2018, agents seized bulk quantities

of suspected cash narcotics proceeds from two of CHEN's Chicago-based couriers,

Individuals 1 and 4, respectively. In later interviews, Individuals 1 and 4 admitted

they picked up the cash at CHEN's direction, and that, prior to the seizures, they had

conducted multiple other cash pickups for CHEN. Individuals 1 and 4 both admitted

to knowing that the cash that they picked up for CHEN was derived from drug sales.

As set out below, Individual 1 and 4's information-including their connection to

CHEN-was corroborated in significant respects by independent evidence, including

evidence obtained from searches of Individual 1 and 4's respective apartments and

phones, as well as travel and toll records.




                                              7
             Case 3:19-mj-00113   Document 1    Filed 06/18/19   Page 9 of 22




       A. Individual 1 Information

       14.     On or about February 23, 2017, at approximately 10:50 a.m.,

investigating agents were conducting surveillance of Individual 1, a suspected money

laundering courier, in the area of Wentworth Avenue and 26 th Avenue in Chicago.

Agents observed Individual 1 standing on the sidewalk in front of a residence. Agents

observed a silver Honda Civic approach the area where Individual 1 and the other

Asian males were standing. Agents observed three Hispanic males inside the Honda

Civic, one of whom appeared to be on his cellphone. Agents then observed Individual

1 appear to receive a phone call on his/her cellphone, and then look around as ifs/he

was looking for someone. At that point, agents observed Individual 1 approach the

Honda civic and meet with the individuals inside the vehicle. Individual 1 did not

appear to be carrying anything as s/he approached the Civic.

      15.      Minutes later, at approximately 10:53 a.m., investigating agents

observed Individual 1 walk away from the Honda Civic carrying a medium sized box

that was green and yellow in color. After Individual 1 walked away from the Civic,

the Civic pulled away from the curb and departed the area. Individual 1 then entered

a residence located on Wentworth Ave.

      16.      Later on February 23, 2017, at approximately 11:45 a.m., investigating

agents observed Individual 1 exit the residence carrying a gray paper shopping bag.

Individual 1 walked towards the rear of the residence and then turned around and

walked to the front where he met an Asian female, later identified as Individual 2,

who was seated inside a gold Toyota Sienna minivan'parked in front of the residence.




                                          8
            Case 3:19-mj-00113   Document 1   Filed 06/18/19   Page 10 of 22




Individual 1 placed the gray shopping bag into the minivan and then walked back

inside the residence. Individual 2 then departed the area in the gold minivan and

agents followed her. Individual 2 traveled to a grocery store on Wentworth Avenue

that operated a registered money transferring service, Business A. Agents observed

an Asian male, Individual 3, exit Business A and approach the gold minivan. Agents

observed Individual 2 hand the gray shopping bag to Individual 3, who carried the

bag back into Business A. Agents followed Individual 3 into Business A and recovered

the grey shopping bag in a meat locker freezer located inside Business A. Inside the

bag, agents found approximately $130,812 in suspected narcotics proceeds.

      17.      Later on February 23, 2017, at approximately 12:00 p.m., agents made

contact with Individual 1 at the residence on Wentworth Avenue. Individual 1 told

agents that s/he lived at the residence, and gave voluntary consent for agents to

search the residence. Inside the residence, agents found two ledgers, two money

counter machines, 3 cellular telephones, and plastic wrapping material and rubber

bands that, based on my training and experience, are frequently used to package bulk

quantities of narcotics proceeds. Following the search, agents asked to interview

Individual 1, but s/he refused. Agents seized the ledgers, money counting machines,

cellular telephones, and suspected money-packaging materials.

      18.     On or about March 10, 2017, agents obtained a warrant to search the

three cellular telephones seized from Individual l's residence. On the phones, agents

recovered multiple "WeChat" communications in which Individual 1 appeared to

direct a third-party, who used screenname "Money Gram" to wire money to bank




                                         9
           Case 3:19-mj-00113    Document 1      Filed 06/18/19   Page 11 of 22




 accounts in China. In several of the WeChat communications, including ones that

 appeared to have been sent in or around February 2017, the name MINGHAN CHEN

 appeared next to the bank account number. An example of one such communication

 recovered from Individual l's phone is below:

                                         [START TIME 2:05 PM]

                Agricultural Bank of China
Individual 1:   6228480616704257578
                Wencun Branch, Taishan City, Guangdong Province
                Minghan Chen 1

                Industrial and Commercial Bank of China
                6212262012009063887
                Taicheng Branch, Guangdong Province
                Minghan Chen
                                     I

                Industrial and Commercial Bank of China
                6212262012006752029
                Taicheng Branch, Taishan City, Guangdong Province
                Zhuoyu Chen

                Agricultural Bank of China
                6228480616221691879
                Wencun Branch, Taishan City, Guangdong Province
                Zhuoyu Chen
                Ok.
MoneyGram:
                [START TIME 7:36 PM]

                The second order is for 150,000. Exchange rate 6.86.
Individual 1:
                13/Zhongyou Huang
Individual 1:   6212-2620-1200-135-1207
                N andao Branch, Kai ping
                Industrial and Commercial Bank of China

                14/Jianliang Feng


 1     Emphasis added here to assist the reader-CHEN's name did not appear in bold in
       the original messages.



                                            10
             Case 3:19-mj-00113     Document 1       Filed 06/18/19   Page 12 of 22




                 6222022012015184602
                 Jiangmen Branch
                 Industrial and Commercial Bank of China
                 15/Bolong Feng
                 6228480616216796170
                 Enping Branch
                 Agricultural Bank of China
                 Ok.
MoneyGram:
                 2/14/2017
MoneyGram:       150,000 X 6.86   = 1,029,000
                 150,000 X 6,86   = 1,029,000

       19.      Based on my training and experience, as well as my involvement in this

 investigation, I interpret the message string above as follows: Individual 1 was

 directing "MoneyGram" to wire a total of $300,000 (split into two "orders" of

 $150,000), to six different bank accounts in China, including two bank accounts in

 the name of MINGHAN CHEN.              Prior to conducting the wiring, "MoneyGram"

 converted the dollar amount into Chinese RMB ("the exchange rate is 6.86") so

 Individual 1 and his bosses, including CHEN, would know the amount of RMB they

should expect to receive in their ac~ounts in China.

       20.      In or around March 2018, Individual 1 began cooperating in this

investigation. 2 In summary and pertinent part, Individual 1 told agents that, for the

past approximately 2 years, at the direction of various Chinese money-brokers based




2      Individual 1 has no prior criminal convictions. Agents have explained to Individual 1
       that s/he will be charged in connection with his/her involvement in money laundering,
       and s/he is cooperating in the hopes of receiving a reduced sentence if convicted. I
       believe ML 1 is a reliable source, as his/her information is corroborated in significant
       respects by independent evidence, including toll records, WeChat messages, physical
       surveillance, witness interviews, and money seizures.



                                                11
            Case 3:19-mj-00113   Document 1      Filed 06/18/19   Page 13 of 22




in Mexico, s/he had regularly received bulk quantities of drug proceeds in Chicago

and transferred the proceeds to Chinese business owners in Chicago and New York

who were able to launder the funds through China. Individual 1 identified Individual

2 as one of the Chinese business owners s/he used to launder money. Specifically,

Individual 1 stated that Individual 2 was able to conduct wire transfers from

Individual 2's business, Business A, to bank accounts in China controlled by the

money brokers for whom Individual 1 worked. Agents showed Individual 1 the

WeChat communications recovered from his/her cellular telephones (mentioned in

the paragraph above) in which Individual 1 appeared to direct a third-party with

screenname "Money Gram" to wire proceeds to bank accounts in China. Individual 1

stated that "Money Gram" was Individual 2's WeChat screenname. Individual 1

confirmed that, in the message, Individual 1 was directing Individual 2 to wire money

that Individual 1 had previously picked up from suspected narcotics traffickers in

Chicago to bank accounts in China, for purposes of laundering the funds.

      21.     Individual 1 identified MINGHAN CHEN as one of the Mexico-based

money brokers for whom s/he laundered money. 3 According to Individual 1, s/he met

CHEN in Chicago sometime in or around 2015, when CHEN was living in Chicago.

According to Individual 1, CHEN is from Guangzhou, China, and now lives in Mexico.

According to Individual 1, after moving to Mexico in or around 2016, CHEN


3     Individual 1 first identified CHEN by his full name. Agents later showed Individual 1
      a photobook containing approximately 100 unmarked photographs of (mostly Asian
      male) suspects in this case, and Individual 1 correctly identified CHEN's photograph
      (which agents had obtained from CHEN's 2015 application for a United States visa,
      submitted at the United States Embassy in Mexico City.



                                           12
            Case 3:19-mj-00113   Document 1    Filed 06/18/19   Page 14 of 22




frequently travelled from Mexico to the United States, and Individual 1 occasionally

met with CHEN when he traveled to Chicago on these trips. 4

      22.      According to Individual 1, between approximately November 2016 and

February 2017, Individual 1 participated in over ten money pickups in Chicago at

CHEN's direction. According to Individual 1, at or around the time that Individual 1

began working for CHEN, CHEN explained to Individual 1 that CHEN received

money laundering contracts from various Mexico-based DTOs, and that the money

that Individual 1 picked up for CHEN was the proceeds of narcotics sales.

      23.     According to Individual 1, the $122,000 that agents seized from

Individual 3 at Business A on or about February 23, 2017, was from a money pickup

that Individual 1 had conducted for CHEN. According to Individual 1, shortly before

the February 23 money pickup, CHEN contacted Individual 1 via WeChat and asked

if s/he was available for a pickup. Individual 1 told CHEN s/he was available and

then, at CHEN's direction, sent CHEN over WeChat a serial number from a dollar

bill in Individual l's possession, and a phone number for Individual 1. According to

Individual 1, shortly after providing CHEN with this information, Individual 1

received a phone call from a Hispanic male (UM) on the number that s/he had

provided to CHEN. Individual 1 and the UM arranged to meet in front of Individual

l's residence on Wentworth Street in Chicago so that the UM could deliver money to


4     Based on DHS records, including Customs and Border Protection border-crossing
      records and CHEN's 2015 application for a United States visa, I know that CHEN was
      born in Guangzhou, China, and now resides in Mexico City, Mexico. Border crossing
      records show that, between January 2016 and April 2018, CHEN traveled between
      Mexico and the United States approximately 61 times.



                                          13
            Case 3:19-mj-00113    Document 1      Filed 06/18/19    Page 15 of 22




Individual 1. According to Individual 1, on February 23, 2018, the UM delivered

approximately $120,000 to Individual 1 in front of his/her residence. According to

Individual 1 (and consistent with agents' surveillance, see paragraphs 14-16), the UM

arrived at the meeting driving a small sedan with two other Hispanic males inside

the car. According to Individual 1, the UM gave Individual 1 a small box that had the

money inside i~. According to Individual 1, after receiving the money, s/he went inside

his/her residence to count it. After counting the money, Individual 1 contacted

Individual 2 to come pick it up from Individual 1, which Individual 2 did later the

same day.

      24.     According to Individual 1, when s/he later learned the money s/he

delivered to Individual 2 had been seized, s/he notified CHEN via WeChat. According

to Individual 1, CHEN asked Individual 1 for a receipt from law enforcement showing

that the money was seized. 5 According to Individual 1, s/he asked Individual 2 for a

receipt of the seizure of the approximately $120,000 at Business A, but Individual 2

did not provide it to him/her. According to Individual 1, because s/he was unable to

provide CHEN with a receipt for the seizure, CHEN accused Individual 1 of stealing

the money and CHEN stopped working and communicating with Individual 1.




5     Based on my training and experience, when law enforcement seizes drugs and money
      from drug traffickers and money launderers, the drug trafficker who owns the product
      requests the receipt that law enforcement issues in the event of a seizure. The receipt
      will display the name of the individual from whom the funds were seized. From this
      the drug trafficker will dictate whether the drug trafficker or money laundering side
      should be at fault for the loss.



                                            14
             Case 3:19-mj-00113   Document 1    Filed 06/18/19   Page 16 of 22




       25.      According to Individual 1, CHEN had multiple other money laundering

couriers who worked for him in Chicago. Individual 1 identified Individual 4 (by

name, and in unmarked photograph obtained from Individual 4's driver's license

photo) as another Chicago-based money laundering courier who frequently conducted

money pickups for CHEN.

       26.      On or about July 27, 2018, agents interviewed Individual 2. Individual

2 told agents thats/he was the sole owner of Business A (which agents independently

corroborated through business records). According to Individual 2, on multiple prior

occasions, Individual 1 had delivered bulk quantities of cash to Individual 2, for

Individual 2 to wire to bank accounts in China. According to Individual 2, Individual

1 usually provided Individual 2 with the bank account information over WeChat.

According to Individual 2, s/he used WeChat screenname "Money Gram." According

to Individual 2, Individual 1 gave Individual 2 the approximately $120,000 that

agents seized from Business A on or about February 23, 2017.             According to

Individual 2, after the seizure, Individual 1 asked Individual 2 for a law enforcement

receipt for the seizure, but Individual 2 did not have one.

      B.       Individual 4 Information

      27.      On or about October 2, 2018, agents conducted surveillance in the area

of West Pershing Street and South Western Avenue in Chicago, where Individual 4

was believed to reside.    At approximately 7:45 p.m., agents observed Individual 4

exit a residence on Pershing Street carrying a large plastic bag and enter a BMW X-

5 (which was registered to Individual 4). Agents conducted an investigatory traffic




                                          15
               Case 3:19-mj-00113   Document 1   Filed 06/18/19    Page 17 of 22




stop of the BMW. During the stop, Individual 4 provided photographic identification

and gave voluntary consent for agent to search the BMW and the residence on

Pershing Street, at which Individual 4 claimed to reside part time. Inside the BMW,

agents recovered the plastic bag and found approximately $140,000 in cash inside.

Inside of the residence on Pershing Street, agents recovered an apparent ledger, and

two money-counting machines.

         28.     After the searches, Individual 4 agreed to a voluntary interview. 6 In

summary and pertinent part, Individual 4 told agents the following: for the previous

approximately six months, Individual 4 had been receiving bulk amounts of money

from Hispanic individuals in the Chicago area and delivering the money to Asian

males.     According to Individual 4, the money s/he received from the Hispanic

individuals was proceeds from drug sales, and the individuals to whom s/he delivered

the money were responsible for laundering it.          According to Individual 4, s/he

conducted the money pickups at the direction of MINGHAN CHEN, who lived in

China and Mexico but frequently visited the United States, including Chicago.


6     Agents told Individual 4 that s/he was not under arrest at the time of the interview
      and did not have to speak with agents. Individual 4 stated s/he wanted to cooperate.
      Agents made no promises to Individual 4. I believe the information that Individual 4
      provided during the October 2, 2018, interview was reliable, as it was against his/her
      penal interest, and is corroborated in significant respects by independent evidence,
      including physical surveillance, witness interviews, searches, and money seizures.
      Individual 4 continued to cooperate with agents for approximately 3 months after the
      October 2, 2018 interview. His/her cooperation included conducting several controlled
      money pickups at law enforcement's direction. In or around January 2019, however,
      agents seized approximately $176,900 from Individual 4 as s/he was leaving his
      residence, which money Individual 4 was not authorized to pick up/handle as part of
      his/her cooperation. After the seizure, Individual 4 refused to speak to agents. Based
      on the above, agents discontinued Individual 4's cooperation based on evidence that
      s/he reoffended during the course of his/her cooperation.



                                            16
            Case 3:19-mj-00113   Document 1    Filed 06/18/19   Page 18 of 22




      29.      According to Individual 4, prior to each pickup, Individual 4 sent CHEN

the serial number from a dollar bill in his/her possession and a cellphone number at

which Individual 4 could be reached. According to Individual 4, CHEN then passed

that information to someone in Mexico and later Individual 4 received a phone call

from a Hispanic male in possession of narcotics proceeds. Individual 4 then arranged

to meet the caller and receive the proceeds. According to Individual 4, after receiving

the money, Individual 4 notified CHEN, who then directed Individual 4 to deliver the

money to another party (usually Asian males) to launder.

      30.      Agents asked Individual 4 for consent to search his/her phone, and

Individual 4 consented. Agents asked Individual 4 to identify his/her communications

with CHEN. Individual 4 pulled up a WeChat string of messages between Individual

4 and a WeChat user with screenname "NAI", who Individual 4 identified as

MINGHAN CHEN. The communications contained several images of receipts

reflecting wire transfers between Chinese bank accounts. According to Individual 4,

s/he sent the images to CHEN to confirm that the money that Individual 4 picked up

for CHEN in Chicago had been laundered through Chinese bank accounts, and was

available for CHEN to access in the accounts. Based on my training and experience

and involvement in this investigation, including debriefs of multiple other money
                                   '
laundering couriers, it is standard practice for a money laundering courier to send

confirmation-usually in the form of an image of a wire transfer receipt-to his/her

supervisor/boss (in this case, CHEN) that the narcotics proceeds involved in a pickup

have been successfully transferred into bank accounts controlled by the




                                          17
            Case 3:19-mj-00113     Document 1                          Filed 06/18/19   Page 19 of 22




supervisor/boss, and are available for the supervisor/boss to access. An example of

one of the apparent wire transfer receipts that Individual 4 sent to "Kai," who

Individual 4 claimed to be CHEN, recovered on Individual 4's phone during the

consensual search is below:

                                                              09:12




                                                     6212.?6 2012013591790
                                                     m1
                                                     iflruI~mrr
                                                    477,400.00 it <1-e1;r, >


                                    /./;tHs         ril\!'f
                                   f,j }t-f; ;,;    622202 4000062953001




                                 lillfi 1·'i c;    0018-0587-9660-0113
                                 J•\}iJiiti)       2018/09/02 09:12




      31.     Based on my training and experience, involvement in this investigation,

and conversations with Chinese language translators assisting in this case, the above

image depicts a receipt reflecting a wire transfer of 477,400 RMB (roughly $70,000)

between two Chinese bank accounts. One of the bank accounts involved in the

transfer is held in the name of Hua Quen Chen-agents do not know if this account

is connected to CHEN, but, based on my training and experience, I know that it is

common for Chinese money brokers based in Mexico to use bank accounts in the name

of their family members in China to receive wire transfer,s.



                                                              18
             Case 3:19-mj-00113   Document 1     Filed 06/18/19   Page 20 of 22




       32.      According to Individual 4, s/he assisted CHEN with travel reservations

for a recent rip CHEN took from Mexico City to Chicago. Inside Individual 4's

apartment, agents also found credit cards displaying the name MINGHAN CHEN

and a passenger receipt from American Airlines for January 27, 2018 from LA to

Chicago for MINGHAN CHEN.

      33.      Toll and travel records further corroborated Individual 4's connection to

CHEN. Specifically, based on CBP records, CHEN entered the United States on

November 7, 2017, and exited the United States on November 27, 2017. Based on

records subpoenaed from Hotel A in Chicago, CHEN stayed at Hotel A for several

nights during this period. Based on Hotel A records, CHEN listed telephone number

XXX-XXX-9966 as his personal number on hotel reservation records. Based on CBP

records, CHEN also entered the United States on September 23, 2017, and exited the

United States on October 10, 2017.

      34.      Agents subpoenaed toll records for telephone number XXX-XXX-9966.

The toll records showed that, between September 29 and October 3, 2017, while

CHEN was in the United States, the 9966 number had 14 contacts with a telephone

number subscribed in the name of Individual 4 (XXX-XXX-1286).

D.    CONCLUSION



      35.      Based on the foregoing facts, I respectfully submit that there is probable

cause to believe that from no later than in or around February 2017 and continuing

until at least October 2018, MINGHAN CHEN and others engaged in a conspiracy to

commit an offense in violation of Title 18, United States Code, Section 1956, namely:



                                           19
          Case 3:19-mj-00113     Document 1      Filed 06/18/19   Page 21 of 22




(1) to knowingly conduct a financial transaction affecting interstate and foreign

commerce, which transaction involved the proceeds of a specified unlawful activity,

namely, the felonious buying and selling and otherwise dealing in a controlled

substance, knowing that the transaction was designed in whole or in part to conceal

and disguise the nature, location, source, ownership, and control of the proceeds of

said specified unlawful activity, and that while conducting and attempting to conduct

such financial transaction knew that the property involved the proceeds of some form

of unlawful activity, in violation of Title 18, United States Code, Section

1956(a)(l)(B)(i); and (2) to transport, transmit, and transfer a monetary instrument

and funds involving the proceeds of specified unlawful activity, namely, the felonious

buying and selling and otherwise dealing in a controlled substance, from a place in

the United States to and through a place outside the United States, knowing that the

monetary instrument and funds involved in the transportation, transmission, and

transfer represented the proceeds of some form of unlawful activity, and knowing that

such transportation, transmission, and transfer was designed in whole or in part to

conceal the nature, location, source, ownership, and control of the proceeds, in

violation of Title 18, United States Code, Section 1956(a)(2)(B)(i); .all in violation of

Title 18, United States Code, Section 1956(h).


                                        FURTHER AFFIANT SAYETH NOT.


                                        STEFANIE MOTON
                                        Special     Agent, Homeland            ·Security
                                        Investigations




                                          20
         Case 3:19-mj-00113   Document 1   Filed 06/18/19   Page 22 of 22




                                 fore me on February 22, 2019.


SHEILA FINNEGAN
United States Magistrate Judge




                                      21
